MEMORANDUM **
Travis Ray Bender appeals from the 46-month sentence imposed following his guilty-plea conviction for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Bender contends that the district court procedurally erred by failing to consider the factors set forth in 18 U.S.C. § 3553(a), and by failing to adequately explain its sentence as required by 18 U.S.C. § 3553(c). Bender also contends that the sentence is substantively unreasonable. We conclude that the district court did not commit procedural error and that Bender’s sentence is substantively reasonable. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007); see also United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc); United States v. Dallman, 533 F.3d 755, 761 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.